NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUILLERMO CRUZ TRUJILLO,                        No. 17-15706

                Plaintiff-Appellant,            D.C. No. 1:14-cv-01371-DAD-EPG

 v.
                                                MEMORANDUM*
RODRIGUEZ, Nurse, individual capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Guillermo Cruz Trujillo, a California state prisoner, appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Jackson v. Fong, 870


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 928, 932 (9th Cir. 2017). We affirm.

      The district court properly granted summary judgment because Trujillo did

not properly exhaust his administrative remedies, or show whether administrative

remedies were effectively unavailable to him. See Ross v. Blake, 136 S. Ct. 1850,

1858-60 (2016) (describing limited circumstances under which administrative

remedies are deemed unavailable); Sapp v. Kimbrell, 623 F.3d 813, 823-24 (9th

Cir. 2010) (plaintiff bears the burden of showing that he attempted to exhaust his

administrative remedies and that remedies were unavailable).

      Trujillo does not challenge the district court’s dismissal of his remaining

claims in his opening brief and has therefore waived any challenge to the district

court’s dismissal of those claims. See Paladin Assocs., Inc. v. Mont. Power Co.,

328 F.3d 1145, 1164 (9th Cir. 2003).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          2                                   17-15706